EXHIBIT 10.2

 

SHARE REPURCHASE AGREEMENT

 

This Share Repurchase Agreement (this “Share Repurchase Agreement”) is made and
entered into as of August 30, 2019, by and between TSR, Inc. (the “Company”),
Christopher Hughes (together with the Company, the “Purchasers”), Zeff Capital,
L.P. (“Zeff Capital”), Zeff Holding Company, LLC (“Zeff Holding”) and Daniel
Zeff (together with Zeff Capital and Zeff Holding, the “Zeff Parties”), QAR
Industries, Inc. (“QAR”) and Robert Fitzgerald (together with QAR, the “QAR
Parties”), and Fintech Consulting, LLC (“Fintech”) and Tajuddin Haslani
(together with Fintech, the “Fintech Parties”). The Zeff Parties, the QAR
Parties and the Fintech Parties are collectively referred to herein as the
“Sellers.”

 

1. Purchase and Sale of Shares.

 

(a) Purchase and Sale. Upon the terms set forth in this Agreement and the
Settlement and Release Agreement executed by the Sellers and the Company
concurrently herewith (the “Settlement Agreement”), the Company and Christopher
Hughes hereby agree to purchase from the Sellers, and the Sellers hereby agree
to sell to the Company and Christopher Hughes, the number of shares of common
stock of the Company, par value $0.01 per share, owned by the Sellers (the
“Shares”) shown on Schedule A hereto at the purchase price specified in
paragraph 1(b) hereof.

 

(b) Purchase Price. The aggregate purchase price for the Shares to be purchased
by the Purchasers is $5,956,712.50 in cash or $6.25 per share (the “Share
Payment”).

 

(c) Expiration. This Agreement will automatically terminate if the purchase of
the Shares by the Purchasers has not occurred by 5:00 p.m., Eastern Time, on
December 30, 2019.

 

2. Settlement. Within three business days after the date on which the Purchasers
provide written notice to Zeff Capital that they are prepared to consummate the
purchase of all of the Shares (such notice, the “Closing Notice”), (i) the
Purchasers shall pay the Share Payment for all of the Shares purchased and sold
hereunder by wire transfer of immediately available funds to such accounts as
Sellers shall have specified in writing at least one business day in advance and
(ii) the Sellers shall transfer the number of Shares as specified on Schedule A
to the Company’s or Christopher Hughes’ account, as directed by the Purchasers,
at the Company’s transfer agent. The Sellers agree to take all actions and
execute all documents and instruments required to effect the transfer of such
Shares, including the execution of appropriate instruments of transfer as
reasonably requested by the Purchasers.

 



1

 

 

3. Representations and Warranties of Sellers. Each Seller, severally and not
jointly, represents and warrants to the Purchasers as follows as of the date
hereof and as of the date of the settlement of the transaction pursuant to
Section 2 of this Agreement:

 

(a) Such Seller owns the number of Shares set forth opposite its name on
Schedule A hereto free and clear of all liens, charges, pledges, encumbrances
and rights of third parties. Except for such Shares set forth on Schedule A,
such Seller does not own, beneficially or of record, or have the option or right
to acquire, any other shares of capital stock of the Company. No person or
entity has asserted any claim or commenced or threatened any litigation
concerning such Seller’s title to its Shares. Upon delivery of the Shares, such
Seller will convey to the Company or Christopher Hughes, as applicable, lawful
and valid title to its Shares, free and clear of any liens, pledges,
encumbrances, charges, agreements, restrictions, or claims of any kind, other
than those imposed by applicable securities laws.

 

(b) Such Seller has the corporate or limited liability company power and
authority to enter into this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action of such Seller.

 

(c) This Agreement constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except as
enforceability may be affected by bankruptcy, insolvency, moratorium or similar
laws or by legal or equitable principles related to or limiting creditors’
rights generally.

 

(d) The execution, delivery and performance of this Agreement by such Seller and
the consummation of the transactions contemplated hereby will not result in a
breach or violation by such Seller of, or constitute a default by such Seller
under, any judgment, decree, order, governmental permit, license, agreement,
indenture, instrument, statute, rule or regulation to which such Seller is a
party or by which Seller is bound, other than any breach, violation or default
that would not materially impair the ability of the Company to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby, and no authorization, approval or consent, except such as have been
obtained, is required in connection with the execution, delivery and performance
by such Seller of this Agreement or the consummation of the transactions
contemplated hereby.

 

(e) As of the date hereof, there is no suit, action investigation or proceeding
pending or, to the knowledge of such Seller, threatened against such Seller,
that could materially impair the ability of such Seller to perform its
obligations hereunder or to consummate the transactions contemplated hereby to
which it is a party.

 

4. Representations and Warranties of Purchasers. Each Purchaser, severally and
not jointly, represents and warrants to the Sellers as follows as of the date
hereof and as of the date of the settlement of the transaction pursuant to
Section 2 of this Agreement:

 

(a) This Agreement constitutes a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforceability may be affected by bankruptcy, insolvency, fraudulent
conveyance, moratorium or similar laws or by legal or equitable principles
related to or limiting creditors’ rights generally.

 

(b) Such Purchaser has the corporate or individual power and authority to enter
into this Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate action of such Purchaser (including the
approval of each member of the Company’s board of directors other than
Christopher Hughes, who abstained).

 



2

 

 

(c) As of the date hereof, there is no suit, action investigation or proceeding
pending or, to the knowledge of such Purchaser, threatened against such
Purchaser, that could materially impair the ability of such Purchaser to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

 

(d) The execution, delivery and performance of this Agreement by such Purchaser
and the consummation of the transactions contemplated hereby will not result in
a breach or violation by such Purchaser of, or constitute a default by such
Purchaser under, any judgment, decree, order, governmental permit, license,
agreement, indenture, instrument, statute, rule or regulation to which it is a
party or by which it is bound, other than any breach, violation or default that
would not materially impair the ability of the such Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby, and no authorization, approval or consent, except such as have been
obtained, is required in connection with the execution, delivery and performance
by such Purchaser of this Agreement or the consummation of the transactions
contemplated hereby.

 

(e) The Company has received advice from an independent, third-party valuation
firm indicating that the price per share in Section 1(b) represents fair value.

 

5. Seller Acknowledgment. Each Seller acknowledges and understands that the
Purchasers may have confidential information that may constitute material
non-public information not known to such Seller that may impact the value of the
Shares. Notwithstanding this, such Seller has deemed it appropriate to sell the
Shares to the Purchasers. Each Seller agrees that the Purchasers shall have no
liability to such Seller whatsoever due to or in connection with the Purchasers’
use or non-disclosure of such information or otherwise as a result of the sale
of the Shares to the Purchasers, and such Seller hereby irrevocably waives any
claim that it might have based on the failure of the Purchasers to disclose any
such information.

 

6. Survival of Representations, Warranties and Covenants. The representations
and warranties contained in Section 3(a) of this Agreement and the Seller
acknowledgement in Section 5 shall survive the consummation of the transactions
contemplated hereby. All other representations, warranties and covenants
contained herein shall not survive the consummation of the transactions
contemplated hereby.

 

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and assigns.

 

8. Severability. In the event that any portion of this Agreement may be held to
be invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

 

9. Entire Agreement. This Agreement, together with the Settlement Agreement,
contains the complete agreement among the parties hereto with respect to the
transactions contemplated hereby and supersedes all prior agreements and
understandings among the parties hereto with respect to such transactions.

 



3

 

 

10. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).  Any legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
shall be commenced in the Court of Chancery of the State of Delaware (or, if any
such court declines to accept jurisdiction over a particular matter, any state
or federal court located in Delaware).  Each Party: (i) expressly and
irrevocably consents and submits to the jurisdiction of each state and federal
court located in Delaware (and each appellate court related thereto) in
connection with any such legal proceeding; (ii) agrees that each state and
federal court located in Delaware shall be deemed to be a convenient forum; and
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in
Delaware, any claim that such Party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

11. Counterparts. This Agreement may be executed by facsimile or electronic
signature and in two or more counterparts, each of which shall be deemed an
original but all of which shall constitute but one instrument.

 

12. Remedies. In the event that the Purchasers do not provide the Closing
Notice, the remedies available to Sellers hereunder shall be limited to those
remedies described in Section 3(e) of the Settlement Agreement being entered
into concurrently herewith.

 

[Remainder of page intentionally left blank. Signature page follows.]



 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



 

  TSR, Inc.         By: /s/Christopher Hughes   Name:  Christopher Hughes  
Title: CEO         Christopher Hughes         /s/ Christopher Hughes       Zeff
Capital, L.P.         By: /s/ Daniel Zeff   Name: Daniel Zeff   Title: President
        Daniel Zeff       /s/ Daniel Zeff         QAR Industries, Inc.       By:
/s/ Robert Fitzgerald   Name: Robert Fitzgerald   Title: President        
Robert Fitzgerald       /s/ Robert Fitzgerald

 

[Signature Page to Share Repurchase Agreement]

 



 

 

 

  Fintech Consulting, LLC         By: /s/ Tajuddin Haslani   Name: Tajuddin
Haslani   Title: Manager         Tajuddin Haslani       /s/ Tajuddin Haslani

 

[Signature Page to Share Repurchase Agreement]

 



 

 

 

Schedule A

 



Seller   Shares Sold       Zeff Capital, L.P.   437,774       QAR Industries,
Inc.   139,200       Fintech Consulting, LLC   376,000       Tajuddin Haslani  
100       Purchaser   Shares Purchased       TSR, Inc.   633,074      
Christopher Hughes   320,000

 

 



 

